In the Missouri Court of Appeals
              Eastern District
DECEMBER 9, 2014


THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE
84.16(b) OR RULE 30.25(b).

1.    ED100414   STATE OF MISSOURI, RES V DANIEL AUSTIN, APP

2.    ED100521 DAVID RAY FUGATE, APP V STATE OF MISSOURI, RES

3.    ED100554 STATE OF MISSOURI, RES V JESSE BEASLEY, APP

4.    ED100566 ARNOLD TAYLOR, APP V STATE OF MISSOURI, RES

5.    ED100665 STATE OF MISSOURI, RES V FRED SILVER, APP

6.    ED100691 STATE OF MISSOURI, RES V DONTAE CHARLES, APP

7.    ED100875 STATE OF MISSOURI, RES V TELISHA LIGGINS, APP

8.    ED101026 RODNEY WRIGHT, APP V STATE OF MISSOURI, RES

9.    ED101052 MARGARET E. BLYZES, RES V THURMAN M. BLYZES, APP

10.   ED101108 IN THE INTEREST OF: D.M.E.

11.   ED101414   TIMOTHY MEFFORD, RES V TRUE MANUFACTURING
      CO, APP


WITHDRAWAL(S):

1.    ED100593 DANIEL KRUSE, ET AL, APP V. SEVEN TRAILS ETAL, RES